DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-15, 21-24, 26-27 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Czarnecki (US 2016/0291045).
Regarding claim 1, Czarnecki teaches a specimen deposition system comprising (a) a spray retainer (2806); (b) a sample dispense port (2810) having (i) a first end of the sample dispense port for receiving a sample, (11) a second end of the sample dispense port for releasing the sample into the spray retainer, and (iii) a sample retention zone (Refer to Figure 28A) located between the first end and the second end of the sample dispense port, wherein the second end of the sample dispense port is located at a side of the spray retainer; and (c) an upper opening (2805) for receiving a spray nozzle, wherein the upper opening is positioned at an angle to the second opening of the sample dispense port.  (Refer to Figure 28A)
Regarding claim 2, the substrate cartridge has a bottom opening opposite to the upper opening, and wherein the spray retainer is disposed between the upper opening and the bottom opening. (Refer to Figure 28A)
Regarding claim 3, an area of the bottom opening is larger than an area of the upper opening.  (Refer to Figure 28A)
Regarding claim 4, a sealing element disposed proximate to the bottom opening. (Refer to Figure 28A)
Regarding claim 5, the sealing element includes a locking element, an o-ring, and/or a gasket.  (Refer to paragraph [0067])
Regarding claim 6, at least one reagent port; at least one drain reservoir; and/or at least one waste extraction port.  (Refer to paragraph [0050])
Regarding claim 9, a gripping element.  (Refer to paragraph [0048])
Regarding claim 10, at least one alignment element (142) that positions the substrate cartridge in a device and/or over a substrate.
Regarding claim 11, the spray retainer has a rectangular prismatic, cylindrical, or frusto-conical shape.  (Refer to Figure 28A)
Regarding claim 12, at least one of the upper opening and/or the bottom opening is a rectangle, a circle, an oval. (Refer to Figure 28A)
Regarding claim 13, a distance between the upper opening and the bottom opening is between about 1 cm and about 10 cm.
Regarding claim 14, the upper opening is positioned at an angle between 75 degrees and 90 degrees with respect to the second end of the sample dispense port. (Refer to Figure 28A)
Regarding claim 15, the sample dispense port is a detachable sample dispense port. (Refer to Figures 27A-28)
Regarding claim 21, (a) a housing having an access door (114); (b) a substrate (151) processing holder located within the housing configured to hold one or more substrates and/or one or more substrate cartridges, wherein the substrate processing holder is accessible when the access door is in an open configuration; (c) at least one opening located at least partially above at least a portion of the substrate processing holder; (d) a spray nozzle (2805) configured to dispense a gaseous substance into the substrate processing area; (e) a user interface (2603) configured receive an input from a user, and in response to receiving the input, cause execution of a pre-programmed protocol; and (f) a waste and/or reagent holder element.  (Refer to paragraph [0050])
Regarding claim 22, a substrate (150) and a substrate cartridge (150), wherein the substrate cartridge and the substrate, when in contact, form a deposition/staining reservoir.
Regarding claim 23, at least a portion of the substrate cartridge protrudes at least partially from the at least one opening when the access door is in a closed position.  (Refer to Figure 5)
Regarding claim 24, an environmental chamber configured to control humidity levels inside the apparatus.  (Refer to paragraph [0080])
Regarding claim 26, at least one waste vessel and/or at least one reagent vessel in the waste and/or reagent holder element and in fluid communication with the substrate processing area. (Refer to paragraph [0050])
Regarding claim 27, a heating element. (Refer to paragraph [0080])
Regarding claim 29, the substrate processing holder is configured to receive a slide holder having at least one substrate cartridge and at least one substrate.  (Refer to Figure 5 and 27A)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798